CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annuallyreport of Cancer Therapeutics,Inc. (the "Company") on Form 10-QSB for the periodendingFebruary 28, 2007 as filed with theSecuritiesand ExchangeCommission on the date hereof (the "Periodic Report"),I,Chene Gardner,ChiefExecutiveOfficer of the Company,certify,pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Periodic Report fully complies with the requirements ofthe Securities Exchange Act of 1934; and (2) The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated as of April 16, 2007 By/s/ Chene Gardner Chene Gardner Chief Financial Officer
